UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Aristotle/Saul Opportunity Fund Class I Shares (ARSOX) ANNUAL REPORT December 31, 2012 Aristotle/Saul Opportunity Fund A series of the Investment Managers Series Trust (the “Trust”) Table of Contents Shareholder Letter 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Expense Example 23 This report is submitted for the general information of the shareholders of Aristotle/Saul Opportunity Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Funds’s risks, objectives, fees and expenses, experience of its management, and other information. www.aristotlefunds.com February 15, 2013 Dear Fellow Shareholders: Global markets continued to react to the promise of low interest rates, accommodative monetary policy and the thankful conclusion of year-end politics.The MSCI World index rose 3.82% for the comparable since inception time frame of the Fund (March 30, 2012 through year-end).Strong returns were seen in the Health Care, Financial and Consumer (both discretionary and staples) sectors.Weak sectors were Information Technology, Energy and Utilities.Gains seemed to be varied yet very much company specific. While short-term macroeconomic events can have a meaningful impact on short-term results, the Fund’s investment advisor, Aristotle Capital Management, in pursuing its investment objective, seeks attractive risk-adjusted returns by investing in securities trading at significant discounts to their fair value.In selecting investments for the Fund, the Fund’s investment advisor employs a fundamental, bottom-up approach which focuses first on the quality of a company’s business and then considers whether the company’s securities are available at an attractive price. This disciplined approach over long periods of time has the potential to yield positive, risk-adjusted results. The Aristotle/Saul Opportunity Fund (+1.95%) underperformed the MSCI World Index by 187 basis points1 since inception through year-end. The vast majority of the underperformance was found in security selection in the Financial sector (-1.04%).While it is directionally correct that a rising tide lifts all boats, those boats that had been taking on water and suddenly found the leaks plugged; rose faster.Our financial holdings tend to be of higher quality and with the exception of Banco Santander are located away from the troubled Southern European economies.As the promise of unlimited liquidity rippled through financial markets, those financial institutions in dire need of the liquidity responded more favorably.The remainder of the performance deviation from the benchmark was due to the cash position. Apple Inc. was the net detractor in the portfolio.Although a small position, Apple was down 10.4% since the inception of the Fund through year-end.Three factors caused the decline: declining profit margins, soft supplier orders and the fear that the iPhone is losing share to the Samsung Galaxy 3.Our thesis on the company never included a continuation of 45% net profit margins. The weak supplier orders can mean one of two things: either there is some share erosion or the product mix is shifting to manufacturing more efficient products requiring fewer components.Time will tell and we are monitoring this closely. On a positive note, home building related companies Lennar Corp (+42.8%) and Home Depot (+24.8%) continue to show operational improvements. 1 A basis pointis a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. 11100 Santa Monica Blvd., Suite 1700, Los Angeles, CA 90025 • Tel: 310-478-4005•Fax: 310-478-8496 1 Going forward, the Fund’s investment advisor continues to believe in a market of businesses rather than a “stock market”; focusing attention on a better understanding of the businesses owned each and every day. Thank you for your investment in the Aristotle/Saul Opportunity Fund. Sincerely, Aristotle Capital Management The views in this letter were as of February 15, 2013 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. Risk Considerations: An investment in the Fund is subject to risks and you could lose money on your investment in the Fund.The principal risks of investing in the Fund include, but are not limited to, investing in foreign securities, emerging markets, short sales, derivatives, below investment grade bonds, convertible securities, and ETFs. Foreign securities have additional risks including currency rate changes, political and economic instability, lack of comprehensive company information, less market liquidity, less efficient trading markets, and differing auditing controls and legal standards. Investments in emerging markets involve even greater risks. The use of short sales and ETFs may cause the fund to have higher expenses than those of other equity funds. Short sales are speculative transactions and involve special risks, including a greater reliance on the investment team's ability to accurately anticipate the future value of a security. The Fund's losses are potentially unlimited in a short sale transaction. The Fund's use of short sales and futures contracts leverages the Fund's portfolio. The Fund's use of leverage can make the Fund more volatile and magnify the effect of any losses. There is no assurance that a leveraging strategy will be successful. The Fund may invest in derivatives which can be highly volatile, illiquid, difficult to value, and changes in the value of a derivative may not correlate with the underlying securities or other securities held directly by the Fund.Such risks include gains or losses which, as a result of leverage, can be substantially greater than the derivatives' original cost. There is also a possibility that derivatives may not perform as intended which can reduce opportunity for gain or result in losses by offsetting positive returns in other securities the Fund owns. This report is submitted for the general information of the shareholders of the Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Funds’ risks, objectives, fees and expenses, experience of its management, and other information. 11100 Santa Monica Blvd., Suite 1700, Los Angeles, CA 90025 • Tel: 310-478-4005•Fax: 310-478-8496 2 Aristotle/Saul Opportunity Fund FUND PERFORMANCE at December 31, 2012 This graph compares a hypothetical $100,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index.Results include the reinvestment of all dividends and capital gains.The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance of developed markets.This index does not reflect expenses, fees or sales charge, which could lower performance.This index is unmanaged and it is not possible to invest in an index. Total Returns as of December 31, 2012 3 Months 6 Months Since Inception (3/30/12) Aristotle/Saul Opportunity Fund – Class I 3.50% 8.23% 1.95% MSCI World Index 2.49% 9.36% 3.82% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling 888-661-6691 or by visiting www.aristotlefunds.com. Gross and Net Expense Ratios for the Fund were 1.68% and 1.25% respectively, which are the amounts stated in the current prospectus dated March 30, 2012.The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until April 30, 2013 (when it will automatically renew for an additional one year period). Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 1.00% redemption fee. The Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 3 Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 Number of Shares Value COMMON STOCKS – 83.9% CONSUMER DISCRETIONARY – 9.5% Adidas A.G. - ADR $ Home Depot, Inc. J.C. Penney Co., Inc. Lennar Corp. - Class A CONSUMER STAPLES – 9.5% Aeon Co., Ltd. Bunge Ltd. Diageo PLC - ADR General Mills, Inc. Unilever N.V. ENERGY – 4.2% Repsol YPF S.A. - ADR Schlumberger Ltd. Total S.A. - ADR FINANCIALS – 17.9% Banco Santander S.A. - ADR DBS Group Holdings Ltd. - ADR DNB ASA DNB ASA - ADR First Republic Bank JPMorgan Chase & Co. Mitsubishi UFJ Financial Group, Inc. - ADR ORIX Corp. Standard Chartered PLC Swiss Re A.G. UDR, Inc. - REIT HEALTH CARE – 4.8% Abbott Laboratories Baxter International, Inc. Daiichi Sankyo Co., Ltd. - ADR INDUSTRIALS – 10.3% General Dynamics Corp. General Electric Co. Komatsu Ltd. Nidec Corp. SPX Corp. TOTO Ltd. 4 Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of December 31, 2012 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Verisk Analytics, Inc. - Class A* $ INFORMATION TECHNOLOGY – 17.9% Apple, Inc. eBay, Inc.* EMC Corp.* Molex, Inc. - Class A1 Oracle Corp. Samsung Electronics Co., Ltd. Telefonaktiebolaget LM Ericsson - ADR Texas Instruments, Inc. Toshiba Corp. MATERIALS – 4.4% Dow Chemical Co. Martin Marietta Materials, Inc. Toray Industries, Inc. TELECOMMUNICATION SERVICES – 1.7% Vodafone Group PLC - ADR UTILITIES – 3.7% AES Corp. Enersis S.A. - ADR TOTAL COMMON STOCKS (Cost $9,936,662) Principal Amount MEDIUM TERM NOTES – 3.5% $ Abbey National Treasury Services PLC 4.000%, 4/27/2016 TOTAL MEDIUM TERM NOTES (Cost $393,387) Number of Shares SHORT-TERM INVESTMENTS – 12.6% Federated Prime Obligations Fund - Institutional Shares, 0.10%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,514,330) 5 Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of December 31, 2012 Number of Shares Value TOTAL INVESTMENTS – 100.0% (Cost $11,844,379) $ Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (1.9)% COMMON STOCKS – (1.9)% INFORMATION TECHNOLOGY – (1.9)% ) Molex, Inc. $ ) TOTAL SECURITIES SOLD SHORT (Proceeds $234,339) ) ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 Aristotle/Saul Opportunity Fund SUMMARY OF INVESTMENTS As of December 31, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Financials 17.9% Information Technology 17.9% Industrials 10.3% Consumer Discretionary 9.5% Consumer Staples 9.5% Health Care 4.8% Materials 4.4% Energy 4.2% Utilities 3.7% Telecommunication Services 1.7% Total Common Stocks 83.9% Medium Term Notes 3.5% Short-Term Investments 12.6% Total Investments 100.0% Other Assets in Excess of Liabilities 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Aristotle/Saul Opportunity Fund STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2012 Assets: Investments in securities, at value (cost $11,844,379) $ Segregated cash at broker Receivables: Dividends and interest Advisory fees Prepaid expenses Prepaid offering costs Total assets Liabilities: Securities sold short, at value (proceeds $234,339) Payables: Auditing fees Fund accounting fees Transfer agent fees and expenses Administration fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Interest expense 5 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation on: Investments Securities sold short Net Assets $ Class I: Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 Aristotle/Saul Opportunity Fund STATEMENT OF OPERATIONS For the Period March 30, 2012* through December 31, 2012 Investment Income: Dividends (net of foreign withholding taxes of $11,529) $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Offering costs Fund accounting fees Administration fees Registration fees Auditing fees Custody fees Chief Compliance Officer fees Legal fees Trustees' fees and expenses Dividends on securities sold short Shareholder reporting fees Miscellaneous Insurance expense Interest expense Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized gain (loss) on Investments, Securities Sold Short, and Foreign Currency: Net realized loss on: Investments ) Foreign currency transactions ) Total net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Securities sold short Total net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, securities sold short, and foreign currency Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 9 Aristotle/Saul Opportunity Fund STATEMENT OF CHANGES IN NET ASSETS For the Period March 30, 2012* to December 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized loss on investments and foreign currency transactions ) Net change in unrealized appreciation/depreciation on investments and securities sold short Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold - Class I Reinvestment of distributions - Class I Cost of shares redeemed - Class I ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold Shares reinvested Shares redeemed (6 ) Net increase from capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 10 Aristotle/Saul Opportunity Fund FINANCIAL HIGHLIGHTS - Class I Per share operating performance. For a capital share outstanding throughout the period. For the Period March 30, 2012* to December 31, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) Total distributions ) Net asset value, end of period $ Total return % 2 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 3 After fees waived and expenses absorbed % 3 Ratio of expenses to average net assets (excluding dividends on securities sold short and interest expense): Before fees waived and expenses absorbed % 3 After fees waived and expenses absorbed % Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% 3 After fees waived and expenses absorbed % 3 Ratio of net investment income (loss) to average net assets (excluding dividends on securities sold short and interest expense): Before fees waived and expenses absorbed )% 3 After fees waived and expenses absorbed % 3 Portfolio turnover rate 32
